     Case 4:20-cr-06002-SAB            ECF No. 8        filed 12/20/19      PageID.20 Page 1 of 1




      United States District Court, Eastern District of Washington
                              Magistrate Judge John T. Rodgers
                                           Yakima

 USA v. JOSE MARIA LOPEZ                                  Case No. 4:19-MJ-7168-MKD-1
 ORDUNO

        Yakima Video Conference (JTR @ Spokane; Counsel and Defendant @ Yakima)
                   The Defendant agreed to appear via video conference.

 Initial Appearance on Complaint:                                                            12/20/2019

 ☒ Pam Howard, Courtroom Deputy [Y]                       ☒ Stephanie Van Marter, US Atty [S]
 ☒ Melissa Orosco, Courtroom Deputy [S]                   ☒ Alex B. Hernandez, III, Defense Atty
 ☒ Erica Helms, US Probation / Pretrial Services          ☒ Interpreter – Cristina Perez Lopez
   Officer
 ☒ Defendant present in custody USM

 ☒    USA Motion for Detention                           ☒   Rights given
 ☐    USA not seeking detention                          ☒   Acknowledgment of Rights filed
 ☒    Financial Affidavit (CJA 23) filed                 ☒   Defendant received copy of charging document
 ☒    The Court will appoint the Federal Defenders       ☒   Defendant waived reading of charging document
 ☐    Based upon conflict with Federal Defenders, the    ☐   Charging document read in open court
      Court will appoint a CJA Panel Attorney
 ☒    PRE-Trial Services Report ordered                  ☐   POST Pre-Trial Services Report ordered

                                               REMARKS
        Defendant appeared and was assisted by counsel and advised of their rights and the allegations
contained in the charging document.


The Court ordered:
        1. Defendant shall be detained by the U. S. Marshal until further order of the Court.

 Detention Hrg:                                         Preliminary Hrg:

 12/27/2019 @ 10:00 a.m. [Y/MKD]                        12/27/2019 @ 10:00 a.m. [Y/MKD]




Digital Recording/Y‐102                Time: 3:04 p.m. – 3:17 p.m.                                    Page 1
